Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 In the Matter of the Marriage of Herman                Appeal from the 307th District Court of
 Tyeskie and Inger Tyeskie                              Gregg County, Texas (Tr. Ct. No. 2015-
                                                        1636-DR). Opinion delivered by Justice
 No. 06-18-00020-CV                                     Moseley, Chief Justice Morriss and Justice
                                                        Burgess participating.




       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant pay all costs of this appeal.




                                                       RENDERED AUGUST 2, 2018
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk